DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on April 27, 2018. Claims 3-6, 8, 10, 11, 13, 15, 20-22, 29, and 31 are Currently amended; claims 1, 2, 9, 14, 23, and 24 are Original; and claims 7, 12, 16-19, 25-28, 30, and 32-46 are Canceled. Claim 1-6, 8-11, 13-15, 20-24, 29, and 31  currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities:
On p. 7, l. 23, the word “indicated” has been misspelled.
Appropriate correction is required.

Drawings
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs are not the only practicable medium for illustrating the claimed invention. The subject matter of the application admits of illustration by a drawing, so drawings are required in place of the photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function (side release buckles, p. 7, l. 30; hook-and-loop fasteners with rings, p. 8, ll. 5-9), and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2007/0131043, Frost (“Frost”).
Regarding claim 1 (Original), Frost teaches a modular mannequin (test dummy apparatus whose parts can be assembled, disassembled, and reassembled to allow for movement of the apparatus in pieces, i.e., “modular,” Abstract) comprising: a plurality of individual mannequin sub-parts (e.g., torso/head 100, which can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117; thigh 200, FIGS. 2A-2F; lower leg 300, FIGS. 3A-3E; upper arm component 820, lower arm component 840, FIGS. 8A-8B); and one or more flexible couplings (the components are connected to one another at articulating joints, ¶27, i.e., the joints are “flexible couplings”); each of the flexible couplings being configured to releasably connect two or more of the plurality of individual mannequin sub-parts to one another (parts can be assembled, , wherein one or more of the individual mannequin sub-parts are each configured to receive at least one removable material (each part has a drain/fill opening to allow for the filling and draining of each part cavity with the desired substance, e.g., water, ¶27, ¶114).  
Regarding claim 3 (Currently amended), Frost teaches wherein one or more of the plurality of individual mannequin sub-parts each comprises a compartment configured to contain the at least one removable material (part cavity: each part has a drain/fill opening to allow for the filling and draining of each part cavity with the desired substance, e.g., water, ¶27, ¶114).  
Regarding claim 4 (Currently amended), Frost teaches wherein one or more of the compartments are each selectively sealable (e.g., drain/fill opening 1865 can be raised from body surface 620 and dosed with a plug 630, FIG. 6, ¶118).  
Regarding claim 5 (Currently amended), Frost teaches wherein one or more of the individual mannequin sub-parts each comprises a flexible fabric (e.g., rubber, which is soft, ¶26). NOTE: Applicant has broadly defined “fabric” to mean a woven or non-woven material (p. 6, l. 2). Applicant’s Disclosure also states that the WO 2017/077306 PCT/GB2016/053417also individual mannequin sub-parts 12 may be5 fabricated from any suitable material, and in certain 
Claim 7 (Canceled).
Regarding claim 11 (Currently amended), Frost teaches wherein one or more of the flexible couplings is configured to selectively provide a hinge between a first individual mannequin sub-part and a second individual mannequin sub-part when the first individual mannequin sub-part and the second individual mannequin sub-part are connected to one another (the components are connected to one another at articulating joints, ¶27; at least the arm and leg sub-components are connected to one another at articulating hinge joints (i.e., elbow and knee, respectively), that is, the couplings form hinges there between, FIGS. 2A-2E, 3A-3D, 4, 5A-E, 8A-8B, and the components can selectively move with respect to one another, FIGS. 4A-4E).
Claim 12 (Canceled).
Regarding claim 13 (Currently amended), Frost teaches further comprising the at least one removable material (articulating body form that can be filled with any type of material that can be contained by plastic or rubber (hard or soft), in order to simulate the human body's weight, weight distribution, mass and possible density and temperature of the human body, ¶26; most popular substance is water, ¶114) received by at least one of the plurality of individual mannequin sub-parts (body parts can be filled and then connected together or connected and then filled, ¶114).  
Claims 16-19 (Canceled).
Regarding claim 20 (Currently amended), Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a limb of the modular mannequin (e.g., thigh and lower leg provide leg (i.e., a limb): thigh 200, FIGS. 2A-2F, and lower leg 300, FIGS. 3A-3E; e.g., upper arm and lower arm provide arm (i.e., a limb): component 820 and lower arm component 840, FIGS. 8A-8B).  
Regarding claim 23 (Original), Frost teaches a modular mannequin comprising: a plurality of individual mannequin sub-parts; and a plurality of flexible couplings, each of the flexible couplings connecting two or more of the plurality of mannequin sub-parts to one another (see prior-art rejection of claim 1), wherein one or more of the plurality of flexible couplings is configured to selectively form a hinge between a first individual mannequin sub-part and a second individual mannequin sub-part when the first individual mannequin sub-part and the second individual mannequin sub-part are connected to one another (see prior-art rejection of claim 11).  
Claims 25-28 (Canceled).
Claim 30 (Canceled).
Claims 32-46 (Canceled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 8-10, 21, 24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Frost as applied to claims 1 and 23 above, respectively, and further in view of U.S. Patent Pub. No. 2008/0182729, Ziska et al. ("Ziska").
Regarding claims 2 and 24 (Original), Frost may not explicitly teach wherein one or more of the flexible couplings each comprises a flexible material. However, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) that uses a series of belts and straps, belts and straps with buckles, and/or straps 
Regarding claims 6 and 29 (Currently amended), Frost may not explicitly teach further comprising one or more fastening means, each of the fastening means being associated with at least one respective flexible coupling and configured to facilitate the releasable connection of two or more of the plurality of individual mannequin sub-parts to one another. However, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) that uses straps with hook-and-loop fastener attachments as the means for attaching the parts to one another (FIGS. 3, 5, 6, ¶26). It would have been obvious to one of ordinary skill in the art before the effective filing date to include hook-and-loop fasteners on the straps in order to yield the predictable results of being able to quickly and easily attach/detach the dummy parts to/from one another while maintaining flexibility.   
 further comprising one or more adjustment means, each of the adjustment means being associated with at least one respective flexible coupling and configured to permit adjustment of a length of each respective flexible coupling. However, as discussed regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material as in Ziska instead of the couplings of Frost by simple substitution of one known dummy part connection component for another that functions equivalently, i.e., allows the dummy sub-parts to move with respect to each other. Further, Frost teaches that the current design is for an average adult human weighing 175 lbs. and having a height of 5’10”, but other designs may be created in the same fashion that simulate a child of various age groups (i.e., different heights and weights), a pregnant woman, or an obese person (¶28). Frost also teaches that the weight is adjustable (same apparatus can be used to simulate various body weights as desired (¶27), and one of ordinary skill in the art before the effective filing date would have recognized and appreciated that similarly making the height adjustable would allow the same apparatus to simulate various heights (e.g., heights of different adults and children of various age groups) as desired. Ziska teaches using a series of belts and straps, belts and straps with buckles, and/or straps with hook-and-loop fastener attachments as the means for attaching the parts to one another (FIGS. 3, 5, 6, ¶26), and Ziska also teaches using adjustable means for holding the device by a sparring partner in order to accommodate various sized hands/arms/legs via a means such as but not limited to VELCRO® straps and/or straps/buckles (¶27). It would have been obvious to one of ordinary skill in the art 
Regarding claims 9 (Original) and 10 (Currently amended), Ziska further teaches wherein one or more of the adjustment means each comprises a hook and loop fastener (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27) AND wherein one or more of the adjustment means each comprises a slide buckle (adjustable means can be but not limited to VELCRO® hook-and-loop straps and/or straps/buckles, ¶27). As discussed above regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date to use flexible couplings comprised of a flexible material as in Ziska instead of the couplings of Frost by simple substitution of one known dummy part connection component for another that functions equivalently, i.e., allows the dummy sub-parts to move with respect to each other, and it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Frost by Ziska to make the lengths of the straps that hold the parts together be adjustable in order to yield the predictable results of being able to adjust the height of the dummy.
Regarding claim 21 (Currently amended), Frost teaches wherein two or more of the plurality of individual mannequin sub-parts are configured to provide a torso of the modular mannequin (torso and head form torso component: torso/head 100 can also be two separate parts, FIGS. 1A-1E, ¶53, ¶117). Even if Frost were found not to teach this feature, Ziska does (“torso” includes separate torso and groin pieces, FIG. 1; allows a flexible unit which moves and simulates a human body, and the flexibility of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frost as applied to claims 1 and 13 above and further in view of Ziska.
Regarding claim 14 (Original), Frost may not explicitly teach further comprising at least two removable materials received by at least one of the plurality of individual mannequin sub-parts, each of the removable materials having a different density to that of the at least one other of the at least two removable materials. Frost does teach that the possible density of the dummy is created by filling the apparatus cavities with certain types of material (¶26). Further, Ziska teaches a modular martial arts training device (Title, i.e., a training dummy, FIG. 1) where each sub-part has an outer surface that covers the padding area (¶24), and each pad is made from, but is not limited to, cotton, cotton batting, felt, foam, high density foam and/or any other synthetic material which can be used to absorb the force of a punch and/or kick (¶24). It would have been obvious to one of ordinary skill in the art before the effective filing date to include any combination of various materials having different densities such as cotton, cotton batting, felt, foam, and/or high density foam as taught by Ziska as the removable materials in Frost in order to yield the predictable results of achieving a desired density.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Frost as applied to claims 1 and 13 above and further as set forth below.
Regarding claim 15 (Currently amended), Frost may not explicitly teach wherein the total weight of the modular mannequin is 100kg or greater. However, Frost teaches that the apparatus is to be used for simulating a human body (¶28) and that the apparatus can be used to simulate various body weights as desired (¶27). Frost further teaches that the current design is for an average person weighing 175 lbs. (just shy of 80kg), but other designs may be created in the same fashion that simulate a child of various age groups, a pregnant woman, or an obese person (¶28). Selecting a weight of 100kg or greater (about 220lbs) to represent an obese person requires only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the total weight of the dummy of Frost be 100kg or greater in order to yield the predictable results of simulating an obese person.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frost as applied to claim 1 above and further in view of German Patent Pub. No. DE 102006029045 B4, Aelterman, et al. (“Aelterman”).
Regarding claim 22 (Currently amended), Frost may not explicitly teach further comprising an outer casing configured to selectively at least partially receive two or more of the individual mannequin sub-parts. However, Aelterman teaches a weight load test dummy (¶4, translation) and that in a preferred embodiment of the invention, the body has at least one storage compartment for at least one weight element (¶19, translation) so that it is possible to handle the load dummy easily and  use it with different adjustable weights (¶15, translation) that can easily be added in situ for a test without spilling the fill material (for example, inside a vehicle, ¶11, translation). The body is expediently hollow and its cavity forms one or more storage compartments for the at least one weight element or elements (¶19, translation). In particular, it is preferred that the cavity extends over the entire load dummy and forms a single storage compartment so that it can accommodate a plurality of weight elements (¶19, translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include an outer casing (i.e., “compartment”) that can receive one or more mannequin sub-parts (i.e., “weight elements”) in order to yield the predictable results of being able to handle the load dummy easily and flexibly (when empty of weights) and use it with different adjustable weights that can easily be added in situ for a test without spilling the fill material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715